DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Survival Systems International: Engine Run Kit (https://www.survivalsystemsinternational.com/wp-content/uploads/2020/08/Engine-Run-Kit-new.pdf), published December 2, 2020, hereafter SSI.
Regarding claim 1, SSI discloses an in-davit run kit for a lifeboat (Figure), the kit comprising: a water container (Water Bag Source Buffer) comprising a first connector (a connection point between the container and the hose adjacent to it, shown on the schematic figure and the picture next to it); a hose configured to connect with the first connector (schematic figure); and a second connector configured to connect to the hose (second connector would be a point of connection between the elements on the schematic drawing: Heat Exchanger, Engine, Exhaust Vent, etc.), wherein the second connector is in fluid communication with a water cooling system of the lifeboat; wherein the in-davit run kit allows a water pump (schematic figure) of the lifeboat to draw water from the water container into the water cooling system of the lifeboat.
Regarding claims 2 and 9, SSI discloses kit of claim 1, further comprising: a valve disposed between the second connector and the water cooling system of the lifeboat (schematic figure depicts a valve directly after the container and before the pump, wherein the valve is shown to be between the second connector on the lifeboat and a water cooling system of the lifeboat).
Regarding claims 3 and 10, SSI discloses kit of claim 1, further comprising: a heat exchanger in fluid communication with an engine of the lifeboat, and in thermal communication with the water cooling system of the lifeboat (schematic figure depicts two heat exchangers).
	Regarding claims 4 and 11, SSI discloses kit of claim 1, further comprising: a propeller shaft bearing in fluid communication with the water cooling system of the lifeboat (shown on the schematic figure).
	Regarding claim 5, SSI discloses kit of claim 1, further comprising: a valve disposed between the water container and the first connector (please see annotated figure below).

    PNG
    media_image1.png
    261
    357
    media_image1.png
    Greyscale

Regarding claim 6, SSI discloses kit of claim 1, wherein the water container comprises an inlet configured to receive a supply hose to provide the water container with water (the picture figure depicts an opening at the top that can receive a supply hose).
Regarding claim 8, SSI discloses a lifeboat comprising: a water cooling system (schematic figure); a connector configured to connect to a hose (the picture figure in color shows a hose connected to a life boat with a connector), wherein the connector is in fluid communication with a water cooling system of the lifeboat (schematic figure depicts the water cooling system); and a water pump (schematic figure) configured to draw water through the hose into the water cooling system of the lifeboat.
Regarding claims 12 and 13, SSI discloses the lifeboat of claim 8, further comprising: a sprinkler system in fluid communication with the water cooling system of the lifeboat (schematic figure), and a valve disposed between the sprinkler system and the water cooling system of the lifeboat (schematic figure).
Regarding claim 14, SSI discloses a water container comprising a second connector (second connector would be a point of connection between the elements on the schematic drawing: Heat Exchanger, Engine, Exhaust Vent, etc.), wherein the hose is configured to connect with the second connector (the colored figure depicts a hose).
Regarding claim 15, SSI discloses a valve disposed between the water container and the second connector (schematic figure depicts a valve between the container and the pump, and the colored figure depicts a valve).
Regarding claim 17, SSI discloses a method of comprising: connecting a water container (Water Bag shown on the schematic figure) to a water cooling system of a lifeboat (schematic figure represents a cooling system); adding water to the water container (Water Bag depicts a hose connection for filling it); and starting an engine, and a water pump, of the lifeboat, wherein the water pump draws water from the water container into the water cooling system of a lifeboat (SSI discloses: “Optional kit for customers that desire to run the engine and test their SSI Capsule without lowering to the water. Standard confi-guration, which requires sea water to cool the engine, restricts the capsule to only 5 minutes of run time out of the water. With the addition of this Engine Run kit, the capsule can be started and operated in the stowed position, out of the water, for an extended amount of time - up to 2 hours”).
Regarding claim 18, SSI discloses the method of claim 17, further comprising: opening a valve disposed between the water container and the water cooling system of the lifeboat (valve shown on the schematic figure and the colored figure).
Regarding claim 19, SSI discloses the method of claim 17, further comprising: closing a seawater intake valve of the water cooling system of the lifeboat prior to starting the engine and the water pump of the lifeboat (the schematic figure depicts a seawater intake valve in a closed position).
Regarding claim 20, SSI discloses the method of claim 17, further comprising, after starting the engine and the water pump, testing at least one of: general start and operation of the lifeboat; function of the engine of the lifeboat and a transmission of the lifeboat; a sprinkler system of the lifeboat; propeller and steering operations of the lifeboat; or a water-cooled exhaust system of the lifeboat (as disclosed on the SSI attached pdf file).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Survival Systems International: Engine Run Kit, in view of Hahn et al. (US 2003/0114053 A1), hereafter Hahn.
Regarding claims 7and 16, SSI is silent to a water container comprising a vent configured to discharge excess water. Hahn discloses a storage container (12, Fig. 5) used with a cooling system of a boat [0055], and comprising a supply port (18) and a vent port (20). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Hahn in the kit of SSI in order to prevent overflow.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747